DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Embodiments 2-4 show that as a distance from a compressor increases, the thickness of sound absorbing materials decreases (see pars. 42, 43, 45), while the thickness of the sound insulating materials increases (see pars. 41, 44). Accordingly, the features of claims 2-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Embodiments 2-4 show that as a distance from a compressor increases, the thickness of sound absorbing materials decreases (see pars. 42, 43, 45), while the thickness of the sound insulating materials increases (see pars. 41, 44). Accordingly, claims 2-3 are interpreted such that wherein the side surface cover is formed such that as the distance from the compressor increases, the sound absorbing materials having relatively smaller thicknesses are disposed, and wherein the side surface cover is formed such that as the distance from the compressor increases, the sound insulating materials having relatively larger thicknesses are disposed.
Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the two or more sound insulating materials… having different specific gravities” but it is unclear if: 
the specific gravities of the two or more sound insulating materials are different than the two or more sound absorbing materials; or 
the specific gravities of the two or more sound insulating materials are different than each other. 
Claim 1 is interpreted such that the specific gravities of the two or more sound insulating materials are different than each other. 
Claim 1 recites “as a distance from the compressor increases, the two sound insulating materials having relatively lower specific gravities are disposed” but it is unclear which elements’ specific gravities are being relatively compared. In other words, it is unclear what elements the sound insulating materials’’ specific gravities are being compared to.  
Claim 1 is interrupted such that the sound insulating material disposed, relative to the other sound insulating material, closer to a compressor has a larger (higher) specific gravity as compared to a sound insulating material disposed, relatively to the other sound insulating material, further from the compressor (see pars. 25, 27 of the present application). 
Claim 1 recites “the sound absorbing material” (singular) and “the sound insulating material” (singular) in line 8, whereas claim 1 refers to a plurality of sound absorbing/insulating materials. Claim 1 is interpreted to refer to only a plurality of sound absorbing/insulating materials. 
Claim 11 is similarly rejected and interpreted as claim 1. Claims 2-10 are rejected in view of their dependence from claim 1. 
Claim 9 recites the limitation "the two" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over INOUE (JP 2015135104A), as evidenced by Lee (US 20160017116), Sterling (US 20200032056), in view of Gotou (US 20180080666). 
Regarding claim 1, 
Referring to Figs. 4, 10, Inoue teaches a  soundproof part that covers a compressor (e.g. compressor 100) (see pars. 1, 20, 57), the soundproof part comprising: a side surface cover 50 including 
Inoue teaches that the sound insulating material 53 is formed of polyvinyl chloride [PVC] (see par. 57) wherein PVC generally has a specific gravity of at least 1.35 (as evidenced by Lee, par. 5). Inoue further teaches that the sound insulating material 51 is formed of a TPO material (e.g. thermoplastic polyolefins or Thermoplastic Elastomers, Olefinic Type), wherein TPO generally has a specific gravity of 0.9 (as evidenced by Sterling, Table 3). 
Accordingly, Inoue teaches wherein the two or more sound insulating materials 53, 51 include sound insulating materials having different specific gravities. 
Inoue further teaches that the side surface cover is formed such that one of the two or more sound absorbing materials 52a, 52b is disposed adjacent to the compressor (e.g. as part of the integral cover, see par. 57), and the sound absorbing material and the sound insulating material are alternately arranged (see par. 24), as a distance from the compressor increases, the two sound insulating materials having relatively lower specific gravities are disposed (e.g., wherein PVC layer 53 is disposed, relative to layer 51, closer to the compressor, see par. 57; the layer 53 has a specific gravity of ~1.4. TPO layer 51 is disposed, relative to layer 53, further form the compressor, see par. 57; the layer 51 has a specific gravity of ~0.9). 
Inoue does not teach that a length in a height direction of the sound absorbing material sandwiched between the two sound insulating materials is smaller than a length in a height direction of the two sound insulating materials that sandwich the sound absorbing material. 
Referring to annotated Fig. 8, Gotou, directed to a soundproof cover for a compressor, teaches that a length in a height direction of a sound absorbing material 65 disposed between an outer cover surface 62 is smaller than a length in a height direction of any surrounding materials (e.g. to form a notch), in order that the cover may be disposed along any protruding surfaces of said compressor. 

    PNG
    media_image1.png
    744
    657
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Inoue by Gotou with the motivation of forming a notch in any one of the inner materials and thereby allow the cover to be disposed along any protruding surfaces of said compressor. 
Regarding claim 2,
Inoue teaches wherein the side surface cover is formed such that as the distance from the compressor increases, the sound absorbing materials 52a, 52b having relatively larger thicknesses are disposed (see par. 57, table 1).
Regarding claim 3,
Inoue teaches wherein the side surface cover is formed such that as the distance from the compressor increases, the sound insulating materials having relatively smaller thicknesses are disposed (see pars. 25, 57, table 1).
Regarding claim 4,
Inoue teaches wherein the two or more sound absorbing materials include sound absorbing materials made of different materials (see par. 58).
Regarding claim 7,
Inoue does not teach wherein the side surface cover is formed such that the two or more sound absorbing materials and the two or more sound insulating materials are joined with each other by a combination of sewing and bonding.
In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (see MPEP 2113).
Here, as claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden is shifted to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. 
Regarding claim 8,
Inoue teaches wherein the side surface cover is formed such that the number of the sound absorbing materials is equal to the number of the sound insulating materials (e.g. two).
Regrading claim 9,
Inoue teaches wherein the side surface cover includes the two sound absorbing materials and the two sound insulating materials.
Regarding claim 10,
A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. The structure taught in Inoue, is furthermore inherently capable of being utilized in an system comprising an outdoor unit of an air-conditioning apparatus, the outdoor unit comprising: a compressor, a heat-source-side heat exchanger, and a heat-source-side air-sending device configured to send air to the heat-source-side heat exchanger.   
Regarding claim 11,
The subject matter of claim 11 is directed towards essentially the same subject matter as claim 1 and has been addressed in the rejection of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763